department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil number contact person identification_number telephone number employer_identification_number j z percent dear we have considered your ruling_request dated date submitted by your authorized representative requesting rulings under sec_4941 sec_4943 and sec_4944 facts you are an organization formed on date1 on date2 you received recognition of exemption under sec_501 and private_foundation_status under sec_509 on date3 your exempt status was automatically revoked for failure_to_file form_990-pf for three consecutive years have applied for reinstatement of your exempt status and your application is currently pending your purposes are exclusively charitable scientific educational and religious for purposes of this ruling we are assuming that your exemption will be reinstated you your sole funders are spouse1 and spouse2 a married couple collectively funders’ funders also serve as your trustees once you receive reinstatement of your exempt status funders will donate dollar_figurex1 to you this sum will be the entirety of your assets you will use this sum to invest dollar_figurex1 in corporation corporation is a company incorporated under the laws of territory and treated as a corporation for u s tax purposes corporation is a feeder fund meaning that multiple investors invest in it with the intent that their money will be invested further corporation has represented to you that percent of its income is from interest dividends or gains or losses from the sale exchange or other_disposition of property corporation has only voting participating shares of stock called class y shares you will buy class y shares of stock corporation invests nearly all of its assets in partnership a company incorporated under the laws of territory and treated as a partnership for u s tax purposes partnership holds broadly diversified holdings in fixed securities corporation has net assets of dollar_figurex2 and partnership has net assets of dollar_figurex3 your proposed investment of the sum of dollar_figurex1 in corporation and partnership amounts to less than z percent of the net assets of both corporation and_partnership corporation employs the investment management services of llc customarily llc receives a fee from corporation for its provision of investment management services usually llc receive sec_1 percent of the value of the class y shares in corporation and percent of the annual increase in value of the class y shares however llc will waive this fee with respect to your investment in corporation thus corporation will not pay llc for llc’s investment management services of your investment spouse‘ has ownership interests in corporation partnership and llc an individual_retirement_account owned by her owns dollar_figure percent of the profit interests through class y shares in corporation further an individual_retirement_account owned by her father owns also spouse1 own sec_2 percent of the profit percent of the profit interests in corporation interests in partnership further spouse1 her father and her descendants hold beneficial interests in trusts that indirectly invest in partnership these trusts hold less than percent of the profit interests of partnership finally spouse1 owns through her holdings in other entities percent of the profit interests in llc first llc’s managing member is a partnership the general_partner of that partnership is a corporation spouse1 own sec_50 percent of the voting_stock in that corporation second she has ownership interests in two other entities that are members of llc rulings requested that your acquisitions of class y shares in corporation will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 that direct or indirect co-investment in corporation by you will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 that your interest in corporation will not constitute an interest in a business_enterprise and therefore will not be excess_business_holdings all within the meaning of sec_4943 that our acquisition of class y shares in corporation will not jeopardize the carrying out of any of your exempt purposes within the meaning of sec_4944 law sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person il r c sec_512 provides that there shall be excluded all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 excludes in general all gains or losses from the sale exchange or other_disposition of property sec_4941 imposes an excise_tax on private_foundations and foundation managers for each act of self-dealing and between a private_foundation and a disqualified_person sec_4941 defines self-dealing to include the furnishing of goods services or facilities between a disqualified_person and a private_foundation the payment of compensation by a private_foundation to a disqualified_person or use of the private foundation's assets by or for the benefit of a disqualified_person sec_4943 imposes a ten percent excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 defines excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings ilr c sec_4943 defines permitted holdings as twenty percent of the voting_stock of any corporation reduced by the percentage of stock owned by all disqualified persons and states that if disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 provides that the permitted holdings are percent if one or more third persons who are not disqualified persons have effective_control of the corporation ilr c sec_4943 stipulates that business_enterprise does not include a trade_or_business where at least ninety-five percent of the gross_income is derived from passive sources for purposes of this section passive_income includes income from the sources described in sec_512 and sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation's exempt purposes sec_4946 provides in part that the term ‘disqualified person’ means with respect to a private_foundation a person who is -- a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of -- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest sec_4946 defines family_member to include a person’s spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4941_d_-1 provides in part that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing sec_53_4941_d_-2 provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if they are furnished without charge sec_53_4944-1 provides in part an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 analysis ruling that your initial acquisition of class y shares in corporation will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 under sec_4941 self-dealing is defined as the furnishing of goods services or facilities between a disqualified_person and a private_foundation the payment of compensation by a private_foundation to a disqualified_person or use of the private foundation’s assets by or for the benefit of a disqualified_person your acquisitions of class y shares in corporation will not be acts of self-dealing spouse1 and spouse2 are disqualified persons with respect to you they donated to you an amount of more than dollar_figure that represented more than percent of your total contributions during a recent fiscal_year thus under sec_507 they are substantial contributors and under sec_4946 they are disqualified persons under sec_4946 spouse's father and her descendants are disqualified persons as well finally under sec_4946 trusts benefiting these individuals are disqualified persons corporation is not a disqualified_person with respect to you under sec_4946 a corporation in which substantial contributors hold of the voting power is a disqualified_person you represented that spouse1 owns only dollar_figure percent of profit interests through her indirect ownership of class y shares of voting_stock further you represented that spouse1’s father has indirect ownership in corporation amounting percent of the profit interests you also represent that corporation issues only voting shares of stock called class y shares meaning that that a stockholder’s profit interests is equal his or her voting rights since spouse's and her father’s combined ownership of voting rights in corporation is under percent corporation is not a disqualified_person further we find that corporation is not controlled by you under the definition in sec_53 d -1 b you do not have adequate votes or positions of authority with respect to corporation to cause corporation to engage in a transaction that if you undertook would be an act of self-dealing further llc’s relationship with corporation does not render corporation as under llc’s or spouse's control llc’s relationship with corporation is contractual involving fee for services and not a delegation of authority also partnership and llc are not disqualified persons with respect to you under sec_4946 a partnership in which substantial contributors hold of the profits interest is a disqualified_person you represented that spouse1 own sec_2 percent of the profits_interest_in_partnership you further represented that spouse1’s father and descendants have ownership interests amounting to under percent of the profit interests in partnership since spouse s spouse1’s father’s and_spouse1’s descendants’ ownership of the profits_interest_in_partnership combined is under percent partnership is not a disqualified_person further you represented that spouse1 own sec_30 percent of the profits interest in llc since spouse1’s ownership of the profits interest in llc is under percent llc is not a disqualified_person you are proposing to buy shares of stock in corporation in doing so you will engage in financial transactions with corporation since corporation is not a disqualified_person these transactions are not acts of self-dealing also corporation will invest in partnership this investment amounts to an indirect financial transaction between you and partnership since partnership is not a disqualified_person this transaction is not an act of indirect self-dealing corporation will pay llc for its investment management services since llc is nota disqualified_person this transaction is not an act of self-dealing further since llc intends to waive any fees with respect to your investments under sec_53_4941_d_-2 your proposed transaction is not self-dealing your proposal to buy shares of class y stock in corporation does not involve your transacting business with any disqualified_person accordingly these actions will not be self-dealing ruling that direct or indirect co-investment in corporation by you will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 under sec_4941 self-dealing is the furnishing of goods services or facilities between a disqualified_person and a private_foundation the payment of compensation by a private_foundation to a disqualified_person or use of the private foundation's assets by or for the benefit of a disqualified_person as stated above spouse1 and spouse2 are disqualified persons financial transactions between and either of them and you would be self-dealing however your plan does not include transactions between yourself and spouse1 or spouse2 rather you will invest directly and indirectly in entities in which spouse holds interests these investments by you as outlined above will not be self-dealing ruling that your interest in corporation will not constitute an interest in a business_enterprise and therefore will not be excess_business_holdings all within the meaning of sec_4943 your plan does not involve your ownership of excess_business_holdings under sec_4943 a private_foundation is subject an excise_tax on its excess holdings in a business_enterprise your holdings in corporation will not subject you to this tax under sec_4943 the term business_enterprise does not include an entity where at least ninety-five percent of the gross_income is derived from passive sources and the term passive sources means sources described in sec_512 and sec_512 and exclude all dividends interest and gains or losses from the sale exchange or other_disposition of property you have represented that corporation invests substantially_all of its income in partnership and it earns at least ninety-five percent of its gross_income from passive sources accordingly corporation is not a business_enterprise for purposes of sec_4943 and your ownership in it will not be excess_business_holdings ruling that our acquisition of class y shares in corporation will not jeopardize the carrying out of any of your exempt purposes within the meaning of sec_4944 under sec_4944 a private_foundation is subject_to tax an if it invests its assets in a manner that jeopardizes its ability to carry out its exempt purposes your purchase of stock in corporation will not subject you to this tax sec_53_4944-1 states that no category of investments is per se jeopardizing further the regulation states that a jeopardizing investment occurs if the foundation managers in making such investment failed to exercise ordinary business care and prudence you indicated that that you will purchase stock in corporation which will then invest your assets in partnership you stated that partnership has broad diversity of reasonable investments and given the information in the file you have indicated that your trustees have exercised ordinary business care and prudence in their investment of your assets rulings your initial acquisition of class y shares in corporation will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 direct or indirect co-investment in corporation by you will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 interest in corporation will not constitute an interest in a business_enterprise and therefore will not be excess_business_holdings all within the meaning of sec_4943 your acquisition of class y shares in corporation will not jeopardize the carrying out of any of your exempt purposes within the meaning of sec_4944 these rulings are based on the assumption of your receiving recognition of exemption under sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
